DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyak et al. (2005/0167048) in view of Ravkin et al. (6,123,607) and Lee et al. (2019/0283215).
In reference to claim 15, Polyak et al. teaches a polishing pad conditioning apparatus, comprising an apparatus body, a pivot arm extending from the apparatus body and including a housing, 105, having an internal space and provided at a first end portion of the pivot arma head unit disposed at the first end portion of the pivot arm, (pp 0041), a deformation member, 119, connected to the rotary shaft of the rotary motorm a disk holder, 107, connected at a first portion of the deformation member along an axial direction of the deformation member and a conditioning disk, 109, coupled to the disk holder, (pp 0025).
Polyak et al. teaches all the limitations of the claims except for the head unit comprising a rotary motor provided in the internal space of the housing and comprising a rotary shaft, the deformation member includes a deformation groove for reducing deformation stress induced by an external force to the conditioning disk, the deformation groove comprising a first deformation groove extending in an axial direction and a second deformation groove extending perpendicularly from the first deformation groove and the deformation member comprises elastic material.
Rivkin et al. teaches a head unit comprising a rotary motor, 126, provided in the internal space of the housing and comprising a rotary shaft, 124, (col. 6, lines 26-29).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Polyak et al. with the motor and shaft provided within the internal space of the head unit, as taught by Ravkin, since it is well known to provide a motor directly in the head or to provide linkage to the head which contacts the motor which is housed in another part of the system. 
Lee et al. teaches a deformation member, 160, , the deformation member includes a deformation groove for reducing deformation stress induced by an external force to the conditioning disk, (pp 0031 and 0035), the deformation groove comprising a first deformation groove, 180, extending in an axial direction and a second deformation groove, 172, extending perpendicularly from the first deformation groove, (pp 0038).  It would have been obvious to one having ordinary skill in the art at the time the inventon was made to provide the tool of Polyak et al, with the deformation member comprising the grooves, as claimed above and as taught by Lee et al., in order to enhance the deformation capabilities. 

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-14 are allowed because the limitation of the foreign material blocking member includes a fluid flow groove configured to guide a movement of fluid for preventing foreign objects from entering the housing on an outer surface of the foreign material blocking member, was not found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nangoy et al. (7,963,826), Seo et al. (8,662,956) and Bottema et al. (2004/0259487) were cited to show other examples of polishing pad pad conditioning apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 9, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723